Case 1:20-cr-00137-ALC Document 22 Filed 02/24/21 Page 1of1
March 31, 2020

 

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF NEW YORK — DOCH: __
X  “DATEFILED: _@-24-2/) _
| TELECONFERENCE
~V~
20 -CR-137 (ALC )( )
ZAIN HECTOR ’
Defendant(s).
x
Defendant Zain Hector hereby voluntarily consents

 

to participate in the following proceeding via telephone conference
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
4 To Enter a Guilty Plea

Misdemeanor Plea/Trial/Sentence

HEE GI \ twit VO Anl-

Defehdant’s Signature Befense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Print Defendant’s Name Print Defense Counsel’s Name

*ele

This proceeding was conducted by reliable ssdbelaacon

2-U- 2\

Date U.S. District Judge/

ncing technology.

7 Cg

   

 

 

 

 
